Case 2:18-cv-00677-RRS-KK Document 125 Filed 01/16/19 Page 1 of 3 PageID #: 7958



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 PARISH OF CAMERON ET AL                      CASE NO. 2:18-CV-00677

 VERSUS                                       JUDGE SUMMERHAYS

 AUSTER OIL & GAS INC ET AL                   MAGISTRATE JUDGE KAY

                                    MINUTES OF COURT:
                                    Miscellaneous Hearing
  Date:               January 16, 2019        Presiding: Judge Robert R. Summerhays
  Court Opened:       10:01 A.M.              Courtroom Deputy: Tina Benoit
  Court Adjourned:    12:48 A.M.              Court Reporter:      D D Juranka
  Statistical Time:   2/47                    Courtroom:           CR4
                                              Probation Officer:

                                      APPEARANCES
  Victor L Marcello,                        For   Parish of Cameron, Plaintiff
  David P Bruchhaus,
  Donald T Carmouche,
  John H Carmouche,
  William Robert Coenen, III,
  Matthew Patrick Keating,
  Christopher D Martin,
  Chadd E Mudd,
  Michael Keith Prudhomme,
  Todd J Wimberly,
  Wesley Alan Romero

  Alexandra Giselle White,                    For      Chevron Pipe Line Co, Defendant
  Peter D Keisler,                                     Chevron U S A Holdings, Inc.
  Pamela R Mascari                                     Defendant
                                                       Chevron U S A Inc, Defendant
                                                       Texas Co, Defendant

  Donald W Price                              For      LA Dept of Natural Resources,
                                                       Interpleader

  George Arceneaux III,                       For      B P America Production Co,
  Emily Claire Borgen,                                 Defendant
  Nancy G Milburn
Case 2:18-cv-00677-RRS-KK Document 125 Filed 01/16/19 Page 2 of 3 PageID #: 7959




  Brian Wesley Cappell                  For    Samuel Gary Jr & Associates Inc,
                                               Defendant
                                               B P America Production Co,
                                               Defendant

  Jonathan R Cook,                      For    Taylor Energy Co L L C, Defendant
  Guy Earl Wall

  Valerie Vige Guidry                   For    Texas Petroleum Investment Co,
                                               Defendant

  Charles M Jarrell                     For    Vernon E Faulconer, Inc, Defendant

  Deborah D Kuchler                     For    Kerr-McGee Oil & Gas Onshore L P,
                                               Defendant

  William D Lampton,                    For    Gulfport Energy Corp, Defendant
  William Thomas McCall, Jr,
  Joshua A Norris,
  Gary J Russo

  Douglas C Longman, Jr                 For    Apache Corp, Defendant

  David N Luder                         For    Hilcorp Energy Co, Defendant

  Carl David Rosenblum                  For    Freeport Sulphur Co, Defendant

  Ryan Michael Seidemann                For    LA Attorney General, Intervenor

  Martin A Stern                        For    Exxon Mobil Corp, Defendant

  Etienne C Lapeyre                     For    Davis Oil Co, Defendant

  Matthew Brandon Smith                 For    Total Petrochemicals & Refining
                                               U S A Inc, Defendant

  Daniel B Stanton                      For    Bay Coquille, Inc, Defendant
                                               Brammer Engineering, Inc,
                                               Defendant

  Richard M Simses                      For    Great Southern Oil & Gas Co, Inc.,
                                               Defendant
Case 2:18-cv-00677-RRS-KK Document 125 Filed 01/16/19 Page 3 of 3 PageID #: 7960




  Richard Broussard                            For      Keith Stutes, Plaintiff

                                      PROCEEDINGS

 This matter was called for oral argument on [104] Objection to Report and Recommendation.
 After hearing argument from counsel, this matter was taken under advisement.
